Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rogynskyy et al. (US Pub. 2019/0361873, hereinafter “Rogynskyy”’) in view of Robal et al. (Managing Knowledge in Web Portals for Improved Customer Loyalty and Satisfaction, 2013, hereinafter “Robal”), and further in view of Lee (US Pub. 2020/0065320).

Regarding claim 1, Rogynskyy discloses a computer system for inferring a context from which a file was selected in a distributed file sharing system, the system comprising: a memory; a network interface; and at least one processor (Fig. 2) coupled to the memory and the network interface and configured to
receive, from a first client agent via the network interface, a first connection request (¶ [0004], The first electronic activity transmitted to a recipient and the second electronic activity may identify the recipient);
transmit, to the first client agent via the network interface, a response to the first connection request, the response comprising a [list of recommended files] including at least one file (¶ [0004], The method may include determining, by the one or more processors, that the second electronic activity is an automated electronic activity responsive to the first electronic activity);
receive, from the first client agent via the network interface, a request for the at least one file (4¶ [0008], [0058], plurality of data sources can include email or messaging servers, phone servers, servers storing calendar information, meeting information, among others. The plurality of data sources further includes systems of record, such as customer relationship management systems, enterprise resource planning systems);
generate a context inference based upon the request for the at least one file, the context inference indicating the first client agent selected the at least one file from list of recommended files (¶ [0004], responsive to parsing content included in a body of the second electronic activity, a context related to the second electronic activity, (¶ [0127], e.g. name inference);
receive, via the network interface, a second connection request from the first client agent (¶ [0008], receiving and responding to more than one activities);
select, based on the context inference, an updated list of recommended files for transmission to the first client agent ({¶ [0014], update a profile, update a resource etc.); and
transmit, to the first client agent via the network interface, the updated list of recommended files (¶[0066], updating and synchronizing).

While Rogynskyy discloses, Fig. 2, a network system, Rogynskyy does not explicitly discloses a “client-agent.” However, Robal discloses a client-agent [network system] (p. 1208, 2nd column, 2nd para.: Collecting implicit customer data on the client side usually requires cooperation from users and involves remote agents implemented in JavaScript technology or using additional plug - ins (e.g. based on Adobe Flash or Oracle Java technology) that need to be installed at the time of using WIS or beforehand). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Robal into Rogynskyy to have an agent side that is collecting information on behalf of clients’ systems.
Rogynskyy and Robal do not explicitly disclose “list of recommended files;” however, Lee discloses “list of recommended files” (¶ [0074], suggestion manager is able to list the candidate files to the user matching the request).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee into Robynskyy and Robal to perform a faster search based on the file index with content keywords.

Regarding claim 2, Rogynskyy in view of Robal and Lee disclose the computer system of claim 1, wherein the at least one processor is further configured to: receive, via the network interface, a third connection request from a second client agent (¶ [0008));
identify an association between the first client agent and the second client agent (¶ [0014], a plurality of electronic activities transmitted or received via electronic accounts associated with one or more data source providers);
select, based on the association and the context inference, the list of recommended files for transmission to the second client agent (¶ [0008], it may include updating the identified node profile responsive to determining that the fourth electronic activity is an automated electronic activity responsive to the third electronic activity); and
transmit, to the second client agent via the network interface, the list of recommended files (¶ [0066], updating and synchronizing).

Regarding claim 3, Rogynskyy in view of Robal and Lee disclose the computer system of claim 1, wherein the at least one processor is further configured to generate, in response to reception of the first connection request, a resource context comprising a session identifier, a resource identifier, a creation timestamp, and a file list identifier and wherein to generate the context inference includes fetching the resource context using the session identifier, the file identifier, and a current timestamp (Rogynskyy, ¶ [0071], identifier, timestamp etc.).

Regarding claim 4, Rogynskyy in view of Robal and Lee disclose the computer system of claim 1, wherein the at least one processor is further configured to: receive page hit information including a page hit timestamp from the first client agent (p. 1212, last para.: only page hits are counted to express page popularity, regardless of the actual time customers spent on page (TSP). Thereby, hits are counted even if visitors were not interested in the content in any measurable way);
generate, in response to reception of the first connection request, a resource context comprising at least a creation timestamp (p. 1212, taking into account of timestamp and time spending); and
generate the context inference based upon a comparison of the page hit timestamp and the creation timestamp (p. 1212, page hit and the time spending on the page).

Regarding claim 5, Rogynskyy in view of Robal and Lee disclose the computer system of claim 1, wherein the response to the first connection request comprises metadata including a context identifier for each of a plurality of list of recommended files (¶ [0071]).

Regarding claim 6, Rogynskyy in view of Robal and Lee disclose the computer system of claim 5, wherein the at least one processor is further configured to: receive the request for the at least one file, the request for the at least one file comprising a portion of the metadata (¶ [0071], in the header or metadata of the electronic message); and
generate the context inference based upon the at least a portion of the metadata (¶ [0071]).

Regarding claim 7, Rogynskyy in view of Robal and Lee disclose the computer system of claim 6, wherein the at least a portion of the metadata is appended to the request for the at least one file by the client agent in response to a user-selection of the requested at least one file (¶ [0150], filtering policies that may be provided or configured by users).

Regarding claim 8, Rogynskyy in view of Robal and Lee disclose the computer system of claim 1, wherein the at least one processor is further configured to generate a response to the request for the at least one file, the response to the request for the at least one file comprising at least a portion of the requested at least one file (¶ [0150], filtering policies that may be provided or configured by users).

Regarding claim 9, Rogynskyy discloses a method of inferring a context from which a file was selected in a distributed file sharing system, the method comprising: receiving, by a at least one processor, a first connection request from a first client agent via a network interface operably coupled to the at least one processor (¶ [0004], The first electronic activity transmitted to a recipient and the second electronic activity may identify the recipient);
transmitting, by the at least one processor, a response to the first connection request to the first client agent via the network interface, the response comprising a list of recommended files including at least one file (¶ [0004], The method may include determining, by the one or more processors, that the second electronic activity is an automated electronic activity responsive to the first electronic activity);
receiving, by the at least one processor, a request for the at least one file from the first client agent via the network interface (¶¶ [0008], [0058], plurality of data sources can include email or messaging servers, phone servers, servers storing calendar information, meeting information, among others. The plurality of data sources further includes systems of record, such as customer relationship management systems, enterprise resource planning systems);
generating, by the at least one processor, a context inference based upon the request for the at least one file, the context inference indicating the first client agent selected the at least one file from the list of recommended files; receiving, by the at least one processor, a second connection request from the first client agent via the network interface (¶ [0004], responsive to parsing content included in a body of the second electronic activity, a context related to the second electronic activity, ¶[0127], e.g. name inference);
selecting, by the at least one processor, an updated list of recommended files for transmission to the first client agent based on the context inference (¶ [0014], update a profile, update a resource etc.); and
transmitting, by the at least one processor, the updated list of recommended files to the first client agent via the network interface (¶ [0066], updating and synchronizing).
While Rogynskyy discloses, Fig. 2, a network system, Rogynskyy does not explicitly discloses a “client-agent.” However, Robal discloses a client-agent [network system] (p. 1208, 2.4 column, 2"4 para.: Collecting implicit customer data on the client side usually requires cooperation from users and involves remote agents implemented in JavaScript technology or using additional plug - ins (e.g. based on Adobe Flash or Oracle Java technology) that need to be installed at the time of using WIS or beforehand). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Robal into Rogynskyy to have an agent side that is collecting information on behalf of clients’ systems.
Rogynskyy and Robal do not explicitly disclose “list of recommended files;” however, Lee discloses “list of recommended files” (¶ [0074], suggestion manager is able to list the candidate files to the user matching the request).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee into Robynskyy and Robal to perform a faster search based on the file index with content keywords.

Regarding claim 10, Rogynskyy in view of Robal and Lee disclose the method of claim 9, further comprising: receiving, by the at least one processor, a third connection request from a second client agent via the network interface (¶ [0008]);
identifying, by the at least one processor, an association between the first client agent and the second client agent (¶ [0014], a plurality of electronic activities transmitted or received via electronic accounts associated with one or more data source providers);
selecting, by the at least one processor, the list of recommended files for transmission to the second client agent based on the association and the context inference (¶ [0008], it may include updating the identified node profile responsive to determining that the fourth electronic activity is an automated electronic activity responsive to the third electronic activity); and
transmitting, by the at least one processor, the list of recommended files to the second client agent via the network interface (¶ [0066], updating and synchronizing).

Regarding claim 11, Rogynskyy in view of Robal and Lee disclose the method of claim 9, further comprising generating, by the at least one processor, a resource context in response to reception of the first connection request, the resource context comprising a session identifier, a file identifier, a creation timestamp, and a list of files identifier and wherein to generate the context inference includes fetching the resource context using the session identifier, the resource identifier, and a current timestamp (Rogynskyy, ¶ [0071], identifier, timestamp etc.).

Regarding claim 12, Rogynskyy in view of Robal and Lee disclose the method of claim9, further comprising: receiving, by the at least one processor, page hit information including a page hit timestamp from the first client agent (p. 1212, last para.: only page hits are counted to express page popularity, regardless of the actual time customers spent on page (TSP). Thereby, hits are counted even if visitors were not interested in the content in any measurable way);
generating, by the at least one processor, a resource context comprising at least a creation timestamp in response to reception of the first connection request (p. 1212, considering of timestamp and time spending); and
generating, by the at least one processor, the context inference based upon a comparison of the page hit timestamp and the creation timestamp (p. 1212, page hit and the time spending on the page).

Regarding claim 13, Rogynskyy in view of Robal and Lee disclose the method of claim9, wherein the response to the first connection request comprises metadata including a context identifier for each of a plurality of list of recommended files (¶ [0071]) .

Regarding claim 14, Rogynskyy in view of Robal and Lee disclose the method of claim 13, further comprising: receiving, by the at least one processor, the request for the at least one file, the request for the at least one file comprising a portion of the metadata (¶ [0071], in the header or metadata of the electronic message); and generating, by the at least one processor, the context inference based upon the at least a portion of the metadata (¶ [0071)).

Regarding claim 15, Rogynskyy discloses a non-transitory computer readable medium storing computer executable instructions to infer a context from which a file was selected in a distributed file sharing system, the computer executable instructions comprising instructions to:
receive a first connection request from a first client agent via a network interface (¶ [0004], The first electronic activity transmitted to a recipient and the second electronic activity may identify the recipient);
transmit a response to the first connection request to the first client agent via the network interface, the response comprising a list of recommended files including at least one file ({] [0004], The method may include determining, by the one or more processors, that the second electronic activity is an automated electronic activity responsive to the first electronic activity);
receive a request for the at least one file from the first client agent via the network interface (¶¶ [0008], [0058], plurality of data sources can include email or messaging servers, phone servers, servers storing calendar information, meeting information, among others. The plurality of data sources further includes systems of record, such as customer relationship management systems, enterprise resource planning systems);
generate a context inference based upon the request for the at least one file, the context inference indicating the first client agent selected the at least one file from the list of recommended files (¶ [0004], responsive to parsing content included in a body of the second electronic activity, a context related to the second electronic activity, (¶ [0127], e.g. name inference);
receive a second connection request from the first client agent via the network interface (¶ [0008], receiving and responding to more than one activities);
select an updated list of recommended files for transmission to the first client agent based on the context inference (¶ [0014], update a profile, update a resource etc.); and
transmit the updated list of recommended files to the first client agent via the network interface (¶ [0066], updating and synchronizing).
While Rogynskyy discloses, Fig. 2, a network system, Rogynskyy does not explicitly discloses a “client-agent.” However, Robal discloses a client-agent [network system] (p. 1208, 2™4 column, 2" para.: Collecting implicit customer data on the client side usually requires cooperation from users and involves remote agents implemented in JavaScript technology or using additional plug - ins (e.g. based on Adobe Flash or Oracle Java technology) that need to be installed at the time of using WIS or beforehand). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Robal into Rogynskyy to have an agent side that is collecting information on behalf of clients’ systems.
Rogynskyy and Robal do not explicitly disclose “list of recommended files;” however, Lee discloses “list of recommended files” (¶ [0074], suggestion manager is able to list the candidate files to the user matching the request).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee into Robynskyy and Robal to perform a faster search based on the file index with content keywords.

Regarding claim 16, Rogynskyy in view of Robal and Lee disclose the computer readable medium of claim 15, wherein the instructions further comprise instructions to: receive a third connection request from a second client agent via the network interface (4] [0008]);
identify an association between the first client agent and the second client agent (¶ [0014], a plurality of electronic activities transmitted or received via electronic accounts associated with one or more data source providers);
select the list of recommended files for transmission to the second client agent based on the association and the context inference (¶ [0008], it may include updating the identified node profile responsive to determining that the fourth electronic activity is an automated electronic activity responsive to the third electronic activity); and
transmit the list of recommended files to the second client agent via the network interface (¶ [0066], updating and synchronizing).

Regarding claim 17, Rogynskyy in view of Robal and Lee disclose the computer readable medium of claim 15, wherein the instructions further comprise instructions to generate a resource context in response to reception of the first connection request, the resource context comprising a session identifier, a file identifier, a creation timestamp, and a list of files identifier and wherein to generate the context inference includes fetching the resource context using the session identifier, the file identifier, and a current timestamp (Rogynskyy, ¶ [0071], identifier, timestamp etc.).

Regarding claim 18, Rogynskyy in view of Robal and Lee disclose the computer readable medium of claim 15, wherein the instructions further comprise instructions to: receive page hit information including a page hit timestamp from the first client agent (p. 1212, last para.: only page hits are counted to express page popularity, regardless of the actual time customers spent on page (TSP). Thereby, hits are counted even if visitors were not interested in the content in any measurable way);
generate a resource context comprising at least a creation timestamp in response to reception of the first connection request (p. 1212, taking into account of timestamp and time spending); and
generate the context inference based upon a comparison of the page hit timestamp and the creation timestamp (p. 1212, page hit and the time spending on the page).

Regarding claim 19, Rogynskyy in view of Robal and Lee disclose the computer readable medium of claim 15, wherein the response to the first connection request comprises metadata including a context identifier for each of a plurality of list of recommended files (¶ [0071]).

Regarding claim 20, Rogynskyy in view of Robal and Lee disclose the computer readable medium of claim 19, wherein the instructions further comprise instructions to: receive the request for the at least one file, the request for the at least one file comprising a portion of the metadata (q¶ [0071], in the header or metadata of the electronic message); and generate the context inference based upon the at least a portion of the metadata (¶ [0071]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/               Examiner, Art Unit 2154